                IN THE UNITED STATES DISTRICT COURT
                                                                   L
               FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division                  MAR I em
                                                                                 y
                                                        CLERK, U.S. DISTRICT COURT
                                                              RlCHMOMn \/A



IN RE:


     SUBPOENA TO TWITTER, INC.                Misc. No. 3:20mc5



                               ORDER


     Having considered Jesselyn A. Radack's AMENDED CONSENT MOTION

FOR EXTENSION OF TIME (ECF No. 27) and CONSENT MOTION FOR EXTENSION

OF TIME (ECF No. 28), and there being no objection by Trevor

Fitzgibbon, it is hereby ORDERED that the AMENDED CONSENT MOTION

FOR EXTENSION OF TIME (ECF No. 27) and CONSENT MOTION FOR EXTENSION

OF TIME (ECF No. 28) are granted.   It is further ORDERED that:

     (1)   By March 27, 2020, Jesselyn A. Radack shall her reply in

support of her MOTION FOR SANCTIONS (ECF No. 20) against Trevor

Fitzgibbon; and her reply in support of JESSELYN RADACK'S MOTION

TO QUASH AND OBJECTIONS TO SUBPOENA BY TREVOR FITZGIBBON (ECF No.

14); and

     (2)   Jesselyn A. Radack's MOTION FOR EXTENSION OF TIME (ECF

No. 26) is denied as moot.

     It is so ORDERED.



                                              /s/       /tg/
                               Robert E. Payne
                               Senior United States District Judge

Richmond, Virg^ia
Date: March      , 2020
